ACCEPTED
                                                            13-15-00070-CR
                                            THIRTEENTH COURT OF APPEALS
                                                   CORPUS CHRISTI, TEXAS
                                                       7/14/2015 1:23:44 PM
                                                     CECILE FOY GSANGER
                                                                     CLERK



      CASE NO. 13-15-00070-CR
                                  FILED IN
                          13th COURT OF APPEALS
   IN THE COURT OF APPEALS
                       CORPUS CHRISTI/EDINBURG, TEXAS
                           7/14/2015 1:23:44 PM
 THIRTEENTH JUDICIAL DISTRICT
                            CECILE FOY GSANGER
                                   Clerk
      CORPUS CHRISTI, TEXAS

      JOSE BARBONTIN SALAS
            APPELLANT

               VS.
       THE STATE OF TEXAS,

               APPELLEE

        Cause No. 14-05-11,997

   In the 24th Judicial District Court of
          DeWitt County, Texas


 BRIEF FOR APPELLANT,
JOSE BARBONTIN SALAS
           David Alan Disher
       Attorney for the Appellant,
            SBC # 05895600
1167 FM 2144, Schulenburg, Texas 78956
   Telephone Number: 979-263-5174
      Fax Number: 979-263-5183


  ORAL ARGUMENT REQUESTED




                     1
               IDENTITY OF PARTIES AND COUNSEL

   Appellant hereby represents that the following listed persons have an

interest in this case and the following parties' rights may be adversely

affected by the outcome in the Court so that the Justices thereof may review

the same to determine if recusal or disqualification is necessary and that

proper notice be given of the judgment and all orders of the court of appeals:


      1. Mr. Jose Barbontin Salas, Appellant, who may be served with
notice herein by delivering the same to his appellate counsel of record, Mr.
David Alan Disher, at the address shown on the cover hereof;

      2. The State of Texas, Appellee, by and through her Counsel,
Mr. Michael Sheppard, DeWitt County Criminal District Attorney, Office
Of The DeWitt County Criminal District Attorney‟s Office, DeWitt County
Courthouse, 307 N. Gonzales, 3rd Floor, Cuero, Texas 77954,

      3. David Alan Disher, the Appellant‟s attorney on appeal, David Alan
Disher, SBC # 05895600, 1167 FM 2144, Schulenburg, Texas 78956, and

      4. The Honorable Jack Marr, Victoria County Courthouse, 115 North
Bridge St., Victoria, Texas 77901-6544.

                                    /s/ David Alan Disher
                                    _______________________________
                                    Respectfully submitted,
                                    David Alan Disher, TBC# 05895600
                                    Attorney for Appellant




                                       2
                                   TABLE OF CONTENTS
                                                                                       Page

Identity of Parties and Counsel .............................................           2

Table of Contents ..................................................................    3

Index of Authorities ..............................................................     5

Statement of the Case ...........................................................       10

Statement Regarding Oral Argument ...................................                   11

POINTS PRESENTED FOR REVIEW ...........................                                 12

Statement of Facts .................................................................    13

Summary of the Argument ...................................................             19

POINT NUMBER ONE RESTATED
DURING VOIR DIRE THE STATE
REPEATEDLY ASKED THE VENIREPERSONS
IF THEY COULD GIVE OR ASSESS A
LIFE SENTENCE
And Argument ......................................................................     30

POINT NUMBER TWO RESTATED
THE STATE AT ITS FINAL ARGUMENT ON
GUILT/INNOCENCE URGED THE JURY TO BE
THE CONSCIENCE OF THE COMMUNITY
And Argument ......................................................................     70

POINT NUMBER THREE RESTATED
THE STATE’S WITNESS, CARL BOWEN, DURING THE
GUILT/INNOCENCE PHASE OF THE TRIAL, STATED
THAT APPELLANT WAS ON PAROLE
And Argument ...................................................................... 79



                                                      3
Certificate of Compliance .....................................................       86

Certificate of Service ............................................................   87




                                                     4
INDEX OF AUTHORITIES
                                                                                Page

CASES

Morgan v. Illinois,
     504 U.S. 719 (1992).................................................     20, 59, 62

Wainwright v. Witt,
     469 U.S. 412 (1985) ................................................     20, 59, 62

Allridge v. State, 850 S.W.2d 471, 480
      (Tex.Crim.App.1991). .............................................      58, 60

Briddle v. State, 742 S.W.2d 379, 384
      (Tex.Crim.App. 1987) .............................................      20, 58, 61

Cortez v. State, 683 S.W.2d 419, 420-421
     (Tex.Crim.App. 1984) .............................................       73

Cox v. State, 247 S.W.2d 262, 263
      (Tex.Crim.App. 1951). .............................................     74, 75

Crawford v. State,
     15 White & W. 501 ......................................................   77

Edwards v. State, 77 S.W.2d 241
     (Tex.Crim.App. 1934) ..............................................      77

Fearance v. State, 771 S.W.2d 486
     (Tex.Crim.App. 1988) ..............................................      59, 62

Garcia v. State, 919 S.W.2d 370, 389
     (Tex.Crim.App. 1994) ..............................................      20, 59, 61

Hazzard v. State, 15 S.W.2d 638
     (Tex.Crim.App. 1929) ..............................................      75, 77
Jones v. State, 205 S.W.2d 590
      (Tex.Crim.App. 1947) ..............................................     75

                                                 5
Jones v. State, 220 S.W.2d 156
      (Tex.Crim.App. 1949) ..............................................   75

Johnson v. State, 982 S.W.2d 403, 405
     (Tex.Crim.App. 1998) ..............................................    20, 58, 61

Martinez v. State, 588 S.W.2d 954, 955 n. 1
     (Tex.Crim.App. 1979) ..............................................    59, 62

Peysen v. State, 124 S.W.2d 137, 138-139
     ( Tex.Crim.App. 1939) .............................................    74, 77
Port. v. State, 226 S.W.2d 435, 436-437
      (Tex.Crim.App. 1950) ............................................     74

Rodriguez v. State, 119 S.W.2d 1048
     (Tex.Crim.App. 1938). .............................................    77

Standefer v. State, 59 S.W.3d 177
      (Tex.Crim.App. 2001) .............................................    19, 20, 57, 58,
                                                                            59, 60, 61
Stine v. State, 300 S.W.3d 52, 59
      (Tex.App.—Texarkana 2009, pet. dism’d) ..............                 28, 29, 82,
                                                                            83, 84

White v. State, 117 S.W.2d 450
     (Tex.Crim.App. 1938) ..............................................    77

Woolly v. State, 247 S.W. 865, 93
     (Tex.Crim.App. 1923 ) .............................................    77

Wyle v. State, 777 S.W.2d 709, 716-717
      (Tex.Crim.App.1989) ...............................................   20, 58, 61




                                                6
RULES

TEX. R. APP. P. 9.4i (2) (B) ..................................................      86

TEX. R. APP. P. 9.4i (3) ........................................................    86

TEX. R. APP. P. 9.4i (1). ........................................................   86

TEX. R. APP. P. 38.1..............................................................   9

TEX.R.EVID 403 ..................................................................    79

TEX.R.EVID 404(b)..............................................................      79, 82

MISCELLANEOUS

Black‟s Law Dictionary, Fifth Edition ....................................               20, 59, 62

* Citations to the Clerk‟s Record are indicated by “C.R.”, followed

by the volume and page number(s).

* Citations to the Statement of Facts or Reporter‟s Record are indicated

“R.R.”, followed by the volume and page number(s).




                                                    7
      CASE NO. 13-15-00070-CR

    IN THE COURT OF APPEALS

 THIRTEENTH JUDICIAL DISTRICT

      CORPUS CHRISTI, TEXAS

      JOSE BARBONTIN SALAS

              APPELLANT

               VS.
       THE STATE OF TEXAS,

               APPELLEE

        Cause No. 14-05-11,997

   In the 24th Judicial District Court of
          DeWitt County, Texas


 BRIEF FOR APPELLANT,
JOSE BARBONTIN SALAS

           David Alan Disher
       Attorney for the Appellant,
            SBC # 05895600
1167 FM 2144, Schulenburg, Texas 78956
   Telephone Number: 979-263-5174
      Fax Number: 979-263-5183




                     8
TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      Comes now, Jose Barbontin Salas, herein referred to as Appellant, and

submits this brief for the Appellant pursuant to the provisions of the TEX. R.

APP. P. 38.1.




                                      9
                      STATEMENT OF THE CASE

             On or about the 21st day of January, 2015, a Jury found Jose

Barbontin Salas, Appellant, guilty of the felony offense of Evading Arrest

Or Detention With A Vehicle, as alleged in the Indictment. (C.R. Volume 1,

pg. 90).

      On or about the 21st day of January, 2015, the Jury assessed

punishment for Jose Barbontin Salas, Appellant, of Life in the Institutional

Division Of The Texas Department Of Criminal Justice with no fine. (C.R.

Volume 1, pg. 96).

      On or about the 21st day of January 2015, the Court signed the

Judgment of Conviction in Cause Number 14-05-11,997 in the

24th Judicial District Court, DeWitt County, Texas convicting Jose Barbontin

Salas, Appellant, with the felony offense of Evading Arrest With A Vehicle

And Habitual Felony Offender and with a sentence of Life in the

Institutional Division Of The Texas Department Of Criminal Justice with no

fine. (C.R. Volume 1, pgs. 100 through 103).

      January 21, 2015 Jose Barbontin Salas, Appellant, filed the Notice of

Appeal with the Court. (C.R. Volume 1, pg. 98).




                                      10
    STATEMENT REGARDING ORAL ARGUMENT

The Appellant, Jose Barbontin Salas, requests oral argument.




                              11
           POINTS PRESENTED FOR REVIEW

                 POINT NUMBER ONE

             DURING VOIR DIRE THE STATE

        REPEATEDLY ASKED THE VENIREPERSONS

     IF THEY COULD GIVE OR ASSESS A LIFE SENTENCE

                   (R.R. 2, pgs. 155-159)

                 POINT NUMBER TWO

 THE STATE AT ITS FINAL ARGUMENT ON GUILT/INNOCENCE

URGED THE JURY TO BE THE CONSCIENCE OF THE COMMUNITY

                     (R.R. 3, pg. 122)



                POINT NUMBER THREE

     THE STATE‟S WITNESS, CARL BOWEN, DURING THE

   GUILT/INNOCENCE PHASE OF THE TRIAL, STATED THAT

        APPELLANT WAS ON PAROLE (R.R. 3, pg. 88)




                             12
                         STATEMENT OF FACTS

                      Improper commitment questions

      Mr. Sheppard announced to the jury he had about a half hour to talk

about punishment. (R.R.2, pg. 124). From then until R.R.2, pg. 159 Mr.

Sheppard unleashed a barrage of illegal commitment questions too numerous

to count with a withering set of objections most of which were overruled.

However a running objection was sustained. (R.R. 2, pg. 155). Mr.

Sheppard lowered the burden of proof by repeatedly inquiring of the venire

if they could assess the maximum punishment, if they could consider or

assess the maximum punishment, and if they could give it.

      MR. SHEPPARD: Anybody else? Okay. Mr. Mata and Mrs. Howard's

row is where we are now. (R.R. 2, pg. 158). And that's got Mr. Mata, Mrs.

Jendrzey, Mr. Williams, Mrs. Doerhman and so forth. Anybody on that row

who could not consider or assess the high end of the range of punishment if

it's proven in the trial of a hypothetical case a person is a habitual felon

under the laws of Texas? Anybody? Mr. Mata, how do you feel about the

habitual?

VENIRE: I'm good.

MR. SHEPPARD: Okay. Mrs. Jendrzey, what do you think?

VENIRE: Yes.



                                        13
MR. SHEPPARD: Mr. Williams, how are you feeling about it?

VENIRE: I mean, that's a bitch. That's a bitch right there.

MR. SHEPPARD: Okay. And I appreciate the honest responses. Anybody

else on that row have different feeling? I'm going to go back to speed up and

go just to the rest of the panel as a whole. Back all the way to Mr. Moore's

row ending with Christopher Saunders and Sarah Nunez's row ending with

Kenneth (R.R. 2, pg. 158) Diebel. Anybody who could not consider and in

an appropriate case assess the high end of the range of punishment if it's

proven in the trial of a hypothetical case that a person fleeing from the

officer was also a habitual felon in the state laws of Texas? Anybody who

feels they could not do that? In principle? Okay. Take it from the silence of

the rest of the panel then that you can except for those of you who have

raised your hands and talked to me about it earlier and I appreciate that very

much that if you haven't raised your hands and discussed it with me that you

can follow the law as I described it for you and I appreciate your willingness

to do so.”

Conscience of our Community Argument During Guilt/Innocence Final

                                  Argument

So we ask that as a conscience of our community that you take this duty very

--



                                       14
MR. DISHER: Objection, Your Honor.

THE COURT: Nature of your objection, Mr. Disher?

MR. DISHER: A case from the Court of Criminal Appeals. I highlighted it

for you. There is an objection to using community as an improper argument.

What the community desires. What the community desires.

MR. SHEPPARD: That's not the same thing. May I approach, Your Honor?

THE COURT: You may.

(Bench conference on the record.)

THE COURT: Mr. Sheppard?

MR. SHEPPARD: Your Honor, that's not what this case says. What this case

says is that you can't say the people in this county expect you to convict this

guy because he's a well known criminal and everybody knows about this

case. Juries have always been referred to as the conscience of their

community. I refer to them as the conscience of the community every trial I

have tried and so does Bobby Bell and so does every other prosecutor in the

district. They are the conscience of the community. It's not the same thing

and it's an inapt --

MR. DISHER: Here it is right here. There's three cases on that. One is the

Cox case, the 247.

MR. SHEPPARD: But what do they stand for?



                                       15
MR. DISHER: The community is asking the jury to convict the Defendant.

MR. SHEPPARD: That's not the same thing.

MR. DISHER: The community would want the Defendant sent to prison if

people knew what he had done.

MR. SHEPPARD: That's not the same thing.

MR. DISHER: Argument designed to induce conviction or a particular

punishment to satisfy the community's desires. All these things objectionable

and that last one is Cortez which I have handed the court and the

Prosecution.

THE COURT: Well, Mr. Disher, what I understand -- I understand these

cases that you have cited, but all that Counsel has said so far is as the

conscience of the community, you. He has not said your community wants

you to do anything.

MR. DISHER: Well, they -- looks like

they're --

THE COURT: He has simply acknowledged that he is arguing to them that

they represent the community. That's not improper. So I'm noting your

objection but I'm overruling your objection. Now if his argument gets

into the proscribed areas then I'll entertain a subsequent objection.

MR. SHEPPARD: Thank you, Your Honor.



                                       16
MR. DISHER: Can I make one further, Your Honor, objection?

THE COURT: Yes.

MR. DISHER: Says whenever prosecuting attorney tells the jury that the

people of the community when a crime was committed and wants the

accused person convicted or assessed a particular punishment, he's not

only injecting a new and harmful fact of evidence which had no place in the

original was conducting his case along lines never contemplated by the

framers of our Constitution.

THE COURT: I agree with that, and if he says something like that that will

be subject to objection.

MR. DISHER: Thank you.

THE COURT: Mr. Manning, you may continue.

(End bench conference.)

MR. MANNING: Thank you for your patience. As members of the

community we ask that you just pursue your civic duty here today and we

request that the jury return a verdict form of number one. Thank you for

your time, and we really appreciate your civic duty. Thank you.

(R.R. 3, pgs. 123-126).




                                     17
              Police Officer Tells Jury Appellant is on Parole

      Q. Well, if I can just interrupt you a little bit, Sergeant. What was the

Defendant running from?

A. The Defendant was running from a Yoakum police officer.

Q. And did he tell you that he saw cops chasing him?

A. Yes. He did. He said, man, I saw him behind me

and I didn't want to stop. I'm on parole and I didn't want to go back to jail.

MR. DISHER: Objection.




                                       18
                   SUMMARY OF THE ARGUMENT

                    Improper Commitment Questions

      By repeatedly asking improper commitment questions of giving or

assessing a life sentence regarding the punishment range issue rather than

considering the full punishment range, the State certainly tainted and

prejudiced the venire against Appellant and contributed to the award of a life

sentence against the Appellant. The State ignored prevailing case law as

outlined in Standefer v. State, 59 S.W.3d 177 (Tex.Crim.App. 2001).

Standefer at 179 states, “An attorney cannot attempt to bind or commit a

prospective juror to a verdict based on a hypothetical set of facts.”

Standefer at 179 goes on to explain, “Commitment questions are those that

commit a prospective juror to resolve, or to refrain from resolving, an issue a

certain way after learning a particular fact.” Standefer at 179-180 further

illustrates, “Can you assure us that the knowledge of those facts would not

prevent you or substantially impair you in considering a life sentence in such

a case?” “This is not a proper question.” Standefer at 180.

      Not all commitment questions are improper. Standefer at 181. For

example, questions concerning a juror‟s ability to consider the full range of

punishment for a particular offense meet the above definition of

commitment questions but are nevertheless proper. Standefer at 181and



                                      19
Briddle v. State, 742 S.W.2d 379, 384 (Tex.Crim.App. 1987); Wyle v. State,

777 S.W.2d 709, 716-717 (Tex.Crim.App.1989). …jurors are required to

follow the law enacted by the Legislature. So a prospective juror must be

able to consider the full range of punishment provided for an offense or be

challengeable for cause. Standefer at 181 and Johnson v. State, 982 S.W.2d
403, 405 (Tex.Crim.App. 1998).

      The distinguishing factor is that the law requires jurors to make

certain types of commitments. When the law requires a certain type of

commitment from jurors, the attorneys may ask the prospective jurors

whether they can follow the law in that regard. Standefer at 181.

      However, where the law does not require the commitment, a

commitment question is invariably improper. Standefer at 181.

      The proper commitment question regarding punishment may be found

at Garcia v. State, 919 S.W.2d 370, 389 (Tex.Crim.App. 1994) wherein it

states, “A prospective juror who is unable to consider the full range of

punishment may be challenged for cause under the standards established in

Wainwright v. Witt, 469 U.S. 412 (1985) and Morgan v. Illinois, 504 U.S.
719 (1992) Examining the words consider, assess, and give and

distinguishing one from the other, reference is made to Black‟s Law

Dictionary, Fifth Edition.



                                     20
      Consider is defined therein as, “To fix the mind on, with a view to

careful examination; to examine, to inspect. To deliberate about and ponder

over. To entertain or give heed to.”

      Assess is defined therein in relevant part as, “To ascertain; fix the

value of. To fix the amount of damages or the value of the thing to be

ascertained.”

      Give judgment is defined therein as, “To render, pronounce, or

declare the judgment of the court in an action at law.”

      The State tainted the entire venire but a small doubt to the taint still

existed with respect to a few venirepersons after voir dire. To be certain the

taint was complete, the State was able to exclude „for cause‟ the following

venirepersons who would consider the full punishment range but not agree

to assess or give a life sentence.

      Although Venire No. 11 could consider the full punishment range he

was stricken by State‟s motion over Appellant‟s objection.

      “MR. SHEPPARD: Oh, okay. And as far as the habitual felon range,

you know, for fleeing in a vehicle, if you have two prior felonies you could

go for life or 99 even though what you are charged with is fleeing in a

vehicle. Could you ever consider or assess the maximum range of 99 years?




                                       21
VENIRE NO. 11: I don't know. That's throwing away somebody else's life

right there.

MR. DISHER: And I'm not asking you to do it in this case but I'm saying

could you in an appropriate case do that or do you think you could never do

that?

VENIRE NO. 11: I don't think I could do that.

MR. SHEPPARD: Okay. All right, sir.

THE COURT: Very well. Thank you. I'm sorry. Did you have another

question? Go ahead.

MR. DISHER: Yes. Forgetting the word assess for a minute, you know the

difference between assess and consider?

VENIRE NO. 11: I'm going to figure it out today.

MR. DISHER: Considering is what you think about and assess actually

means do, commit to do. Just in your mind could you at least give some

serious thought to the full punishment range, two priors, could be serious,

could not be so serious. Anywhere from 25 to 99 or life. Could you not

consider the entire punishment range?

VENIRE NO. 11: I could consider the whole range but I wouldn't -- I'm not

real on that -- on the life side, you know what I'm saying.




                                      22
MR. DISHER: But you could -- you can consider it since it is the law as the

judge will instruct you?

VENIRE NO. 11: Yes.

MR. DISHER: Okay. I don't have any further questions.

THE COURT: Okay. Thank you, sir. If you wish to take a break you may do

so.

MR. SHEPPARD: I move to strike, Your Honor.

MR. DISHER: Object.

THE COURT: Granted.”

(R.R. 2, pgs. 204-205)

      Although Venire No. 33 could consider the full punishment range he

was stricken by State‟s motion over Appellant‟s objection.

MR. SHEPPARD: “Yes, sir. I'll be brief.

Mr. Williams, we're just trying to recall what you told us about punishment.

My recollection is that when I asked the question you said if a person flees

from an officer and if it's proven in trial that they have a prior felony

conviction, they have been to the pen before, that you still think twenty years

as a maximum is too -- it's too much?

VENIRE NO. 33: Yes, sir.

MR. SHEPPARD: And you could not consider or assess twenty years?



                                        23
VENIRE NO. 33: No, sir.

MR. SHEPPARD: In that scenario; is that fair?

VENIRE NO. 33: Yes, sir.

MR. SHEPPARD: Okay. And I appreciate the honest response, and Mr.

Disher may have some questions.

THE COURT: Mr. Disher?

MR. DISHER: Considering a little bit different language do you know what

consider means?

VENIRE NO. 33: Yes, sir.

THE COURT: What does it mean?

VENIRE NO. 33: Consider?

MR. DISHER: Yeah.

VENIRE NO. 33: Well, like something like think about it or.

MR. DISHER: To think about it?

VENIRE NO. 33: Yeah.

MR. DISHER: Do you know what the word assess means?

VENIRE NO. 33: Assess.

MR. DISHER: Assess. Like to give. Does that make sense, to give?

VENIRE NO. 33: Yeah.




                                    24
MR. DISHER: If we -- when I ask -- I'm not asking you to make a definite

commitment here. I'm asking you to can you have an open mind and wait

until the State puts on its evidence. They might have a --they might have a

multiple murderer and then gets this other and, you know, he may have

several murder convictions and then this adds on.

Could you consider a life sentence or if they just had one murder case and

gets convicted for this evading, would you consider twenty years? I'm not

saying that is the case but --

VENIRE NO. 33: Yeah. I understand what you

are saying. Yeah. I mean, I -- if he's had priors and,

you know, yeah.

MR. DISHER: So until you have heard the entire case the evidence all we're

asking you do is to be able to keep your mind open and consider the full

range of punishment.

VENIRE NO. 33: Yes, sir.

THE COURT: You could do that?

VENIRE NO. 33: Yes, sir.

MR. DISHER: Thank you.

MR. SHEPPARD: I have no further questions.




                                       25
THE COURT: Thank you. Thank you, Mr. Williams. If you want to take a

break right now you can.

VENIRE NO. 33: Thank you.

THE COURT: Yes, sir.

MR. SHEPPARD: Your Honor, the State would move on Mr. Williams.

MR. DISHER: Objection. I believe he's following the law.

MR. SHEPPARD: Your Honor, he's told me two different times that he

cannot consider and in an appropriate case assess twenty years in that

scenario. Just asking him can you keep an open mind and consider

everything doesn't get you where you need to be. I mean, I'm entitled to a

juror who can consider it and in an appropriate case assess it. That's the

language.

THE COURT: Mr. Disher, your objection?

MR. DISHER: I learned that about ten years ago at trial in Harris County

that do not ask about giving, assessing. Because I tried it. I got stomped

on and they had the case. You have to ask consider and that's it.

THE COURT: Yeah.

MR. DISHER: I mean, that's it. He's gone beyond that.

THE COURT: Okay. Well, he said he couldn't consider it and he said he

could consider it. I'm going to grant the motion to strike. No. 33 is stricken.”



                                       26
(R.R. 2, pgs. 218-221).

      Never did the State ask the consider question but asked consider

and/or assess questions when questioning Venire person No. 33. The State

kept asking compound consider/assess questions regarding punishment and

never asked a simple consider question. (R.R. 2, pgs. 218-221).

      “MR. DISHER: No, Your Honor. I think we got – We had two

strikes that we didn‟t like and - -

      THE COURT: I‟m sorry. You had what?

      MR. DISHER: We had two strikes that we didn‟t like.

      THE COURT: Two challenges that you disagreed that and you feel

that I have committed error?

      MR. DISHER: Right.” (R.R. 2, pg. 225).

 Argument to the Jury Concerning the Jury’s Duty as Members of the

                 Community to Return a Verdict of Guilty

      The State was adamant on convincing the jury during argument on

guilt/innocence it was their duty as members of the community to just

pursue their civic duty and return a verdict of guilty. Nowhere was evidence

produced to show that such was their duty. The attorney for the State made

an assertion of fact which is calculated and probably did have a damaging




                                      27
influence before the jury. This was clearly prejudicial and demands a

reversal.

      State Inserted Fact of Appellant being on Parole to the Jury

      In Stine v. State, 300 S.W.3d 52, 59 (Tex.App.—Texarkana 2009, pet.

dism’d) factor (1), the weight of other evidence supporting the decision,

Appellant according to the State, made a voluntary custodial statement

admitting to the elements of the indictment but the State through its police

officer witness interjected the parole issue to the jury. (R.R. 3, pg. 88).

      In Stine factor (2), the nature and form of the question is “Q. And did

he tell you that he saw cops chasing him?

A. Yes. He did. He said, man, I saw him behind me

and I didn't want to stop. I'm on parole and I didn't want to go back to jail.”

(R.R. 3, pg. 88). The State by an experienced witness, a police officer,

managed to give an expansive answer to violate the right of Appellant to be

tried on the merits of the instant case and not extraneous ones.

             In Stine factor (3), whether other evidence concerning the same

question has been admitted, the State was trying to ascertain why Appellant

ran (R.R. 3, pg. 89) although the reason does not appear to be an element of

the indictment. (C.R. Volume 1, pgs. 7-8). The State asked its question




                                       28
which was answered but the jury was admonished to ignore the parole part

of the answer. (R.R. 3, pg. 91).

      In Stine factor (4), the particular instruction given, THE COURT:

told the jury, “All right. Ladies and Gentlemen, I'm going to sustain Mr.

Disher's objection with respect to the witness' statement about being on

parole. You are to disregard the witness' comment about the Defendant's

statement about being on parole. That is not to be considered by you for any

purpose in your deliberations and it is not to be considered as evidence of

any fact. It's not to be considered for any purpose.” Appellant believes the

Court did a good job trying to cure the objectionable remark by the State‟s

police officer concerning Appellant‟s parole status. But once in the jurors‟

mind, how do you erase it? The proverbial cat‟s out of the bag.

      In Stine factor (5), the harm to the accused as measured by the

severity of the sentence; the sentence was the maximum possible set at

imprisonment for life. (C.R. Volume 1, pg. 100).




                                      29
                   POINT NUMBER ONE RESTATED

                     DURING VOIR DIRE THE STATE

   REPEATEDLY ASKED THE VENIREPERSONS IF THEY COULD

      GIVE OR ASSESS A LIFE SENTENCE (R.R. 2, pgs. 155-159)



                                 ARGUMENT



Relevant Facts:

      Mr. Sheppard, for the State, “Now I'm going to talk to you about the

range of punishments available and whether in a reasonable case you can

consider or assess the punishment. I try to be fair with this question because

it sounds like I'm asking you what are you going to do to Mr. Salas if you

convict him, and I'm not asking you that. It's inappropriate for me to ask you

that because you don't know anything about the case and you don't know

anything about the punishment. So you have no idea as a practical matter

what you need to do until you hear those things. I'm asking you, you know, a

philosophical question about the law”. (R.R. 2, pg. 127).

      In an appropriate case can you consider and assess the high end or is it

your belief that it doesn't matter what the facts are, there is no case of fleeing




                                        30
from an officer in a vehicle in which I would assess ten years in the pen.

(R.R. 2, pg. 128).

        MR. DISHER: I'm not telling you to ask about a fine. All I'm doing is

ask them if they can consider this range of punishment.

        THE COURT: Your objection is sustained on the record. (R.R. 2, pg.

132).

MR. SHEPPARD: Okay. Mrs. Mutchler, could you consider and assess the

full range of punishment including ten years if in an appropriate case if the

case was appropriate?

VENIRE: Yes.

MR. SHEPPARD: Mr. Fellers, how about you?

VENIRE: Yes.

MR. SHEPPARD: Think so?

VENIRE: Uh-huh.

MR. SHEPPARD: Okay. Mrs. Wood?

VENIRE: (Witness nods head.)

MR. SHEPPARD: You all right with that?

VENIRE: (Witness nods head.)

MR. SHEPPARD: I am going to make a note that you are nodding.

VENIRE: Yes. Sorry.



                                      31
MR. SHEPPARD: That's okay. She's just got to write it all down. Josephine

Cardenas, you are okay or what do you think?

VENIRE: If I feel that it's been proven, yeah, I can.

MR. SHEPPARD: Mrs. Vacek?

VENIRE: Yes.

MR. SHEPPARD: Mrs. Victor?

VENIRE: Yes.

MR. SHEPPARD: Mrs. Krueger?

VENIRE: Yes.

MR. SHEPPARD: Mrs. Golibart?

VENIRE: Yes.

MR. SHEPPARD: Mrs. Metting?

VENIRE: Yes.

MR. SHEPPARD: You look a little quizzical?

VENIRE: I am.

MR. SHEPPARD: Are you getting queasy again?

VENIRE: No. Oh, yes. If you can prove it I'd be okay with it.

MR. SHEPPARD: No, I'm teasing you but I appreciate it. I really do. And

I'm teasing you because you were honest with me and I don't want to




                                      32
punish you for that because I appreciate your telling me how you feel about

it because I need to know. Mr. Franke, in an appropriate case or do you think

it's inappropriate no matter what ten years?

VENIRE: No. I don't think it's appropriate.

MR. SHEPPARD: Say that again?

VENIRE: I don't think it's appropriate.

      MR. SHEPPARD: You think it's too much?

VENIRE: Yeah.

MR. SHEPPARD: Okay. So you in your mind you don't think it would ever

be appropriate to assess ten years in the pen for fleeing from a peace officer?

VENIRE: No.

MR. SHEPPARD: Okay. And I appreciate that. I -- that's -- I'm not trying to

talk you out of it. I just want to make sure I understand your position. And

we'll probably talk to you a little bit more about that later but -- and that's

No. 11, Mr. Patrick Franke. Does not think the high end of the punishment is

appropriate to assess. And, No. 12 is Mrs. Baxter?

VENIRE: Yes, sir. I could imagine a scenario where I could do that. Yes.

MR. SHEPPARD: Mr. Lopez, how do you feel?

VENIRE: Yes, sir.

MR. SHEPPARD: Okay. Mrs. Reitz?



                                        33
VENIRE: Yes, sir.

MR. SHEPPARD: Mr. Crisp, what do you think?

VENIRE: Could.

MR. SHEPPARD: Okay. Mrs. Garoni?

VENIRE: Yes, sir.

MR. SHEPPARD: Mr. Shoemacher?

VENIRE: Yes, sir.

MR. SHEPPARD: Mrs. Lauer?

VENIRE: Yes, sir.

MR. SHEPPARD: No. 18. No. 19, Mrs. Metting?

VENIRE: Yes, sir. In an appropriate case.

MR. SHEPPARD: Okay. Number 20, Mr. Burns?

VENIRE: Yes, sir.

MR. SHEPPARD: I am going to go back to Mrs.

Chaloupka, No. 21?

VENIRE: Yes.

MR. SHEPPARD: Mrs. Lathrop?

VENIRE: Yes.

MR. SHEPPARD: No. 22. She said -- you said yes you could?

VENIRE: Yes.



                                    34
MR. SHEPPARD: In an appropriate case?

VENIRE: Yes, sir.

MR. SHEPPARD: Mr. Friedel, No. 23, could you do it in an appropriate

case?

VENIRE: Yes, sir.

MR. SHEPPARD: Okay. Mr. Dismuke?

VENIRE: Yes, sir.

MR. SHEPPARD: No. 24. Am I pronouncing your name right? Dismuke?

VENIRE: Yes.

MR. SHEPPARD: Mr. Prasek?

VENIRE: Yes, sir.

MR. SHEPPARD: 25. Did I get your name right?

VENIRE: Uh-huh.

MR. SHEPPARD: Mrs. Caballero, what do you think?

VENIRE: Yeah.

MR. SHEPPARD: I'm sorry?

VENIRE: Yeah.

MR. SHEPPARD: Okay. You think you could consider the high end of the

range of punishment or --

VENIRE: Ten years you are talking about?



                                   35
MR. SHEPPARD: Uh-huh.

VENIRE: For?

MR. SHEPPARD: For the crime of fleeing from a police officer. In an

appropriate case or do you think that's always too much?

VENIRE: Yeah. Just go on.

MR. SHEPPARD: You're not giving me a lot of confidence in you. You're

kind of on the fence about it?

VENIRE: Well, did he kill anybody?

MR. SHEPPARD: I'm sorry?

VENIRE: Did he kill anybody?

MR. SHEPPARD: He didn't kill anybody. Just for --

MR. SHEPPARD: Now I'm not asking what you are going to do in this case.

I'm asking in an appropriate case can you imagine the scenario where you

could give ten years or if you think you just couldn't do it just no matter

what?

MR. DISHER: I object to the word give. Should she consider.

VENIRE: Ten years or something like that but (inaudible).

MR. SHEPPARD: Say that again.

VENIRE: I said that's a little too much for, you know --

MR. SHEPPARD: I understand, and that's okay.



                                       36
VENIRE: But --

MR. SHEPPARD: I'm not trying to trick you. I got the sense from the way

you were looking at me that that's the way you felt and I just need you to say

that if that's the way you feel and --

VENIRE: Because, I mean, if you kill somebody or something, that's

something different but you know what I mean.

MR. SHEPPARD: I do know what you mean. So --

VENIRE: Five years is --

MR. SHEPPARD: Okay. So you think ten years is too much for the crime of

fleeing from a peace officer and you could not consider it or assess it in

any case; is that fair?

VENIRE: He didn't kill the officer, did he?

MR. SHEPPARD: No. That would be capital murder.

VENIRE: Okay. Five years.

MR. SHEPPARD: I'm not asking you what you

are going to do. Okay. Well, we'll talk about it. I -- thank you though.

VENIRE: You're welcome.

MR. SHEPPARD: Okay. Mrs. Dueser, in an appropriate case could you

consider or assess ten years for that crime?

VENIRE: Yes, I could.



                                         37
MR. SHEPPARD: And I'll move on to Mrs. Villarreal?

VENIRE: Yes.

MR. SHEPPARD: Mrs. Jendrzey?

VENIRE: Yes.

MR. SHEPPARD: And No. 30, Mrs. Pedraza?

VENIRE: Yes.

MR. SHEPPARD: Going back to 31, Mr. Mata?

VENIRE: No.

MR. SHEPPARD: Could not?

VENIRE: No, sir.

MR. SHEPPARD: Just too much?

VENIRE: Too many years, yeah.

MR. SHEPPARD: Okay. I understand, and I appreciate it. Mr. Mata, I'm

going to put you down as saying that you just couldn't consider or assess ten

years in the pen for the crime of fleeing from a peace officer in a vehicle?

VENIRE: Yes, sir.

MR. SHEPPARD: No matter what. Is that fair?

VENIRE: Yes, sir.

MR. SHEPPARD: Okay. And that's No. 31.

VENIRE: 31.



                                      38
MR. SHEPPARD: I appreciate the honest answer. Thank you. Mrs.

Jendrzey.

VENIRE: I'm not sure.

MR. SHEPPARD: 32, you could if it was appropriate?

VENIRE: I --

MR. SHEPPARD: Oh, you said I'm not sure?

VENIRE: I'm not sure.

MR. SHEPPARD: Okay. And I know for a fact that you are not sure what

you would do in this case and then know that's true of everybody else as

well. But my question is can you conceive of a scenario where fleeing

from a peace officer without it involving -- without it involving another

felony fleeing from a peace officer would justify assessing ten years or can

you not – do you think that would always be inappropriate?

MR. DISHER: Objection as to use of the word assess. Should be considered.

(R.R. 2, pg. 141).

MR. SHEPPARD: Well, it's consider and assess. It's both.

MR. DISHER: Consider or.

MR. SHEPPARD: Could you consider and in an appropriate case assess.

THE COURT: Overruled.

MR. DISHER: Could I have a running objection to --



                                      39
THE COURT: You can.

THE REPORTER: To what?

MR. SHEPPARD: I can't remember that thought. So what do you think?

VENIRE: I think I could.

MR. SHEPPARD: Okay. And if you change your mind, just raise your hand.

Mr. Williams, how about you, No. 33?

THE COURT: Excuse me, Mr. Sheppard.

MR. DISHER: I asked for a running objection and the court said yes. .

(R.R. 2, pg. 142).

THE REPORTER: Okay. Thank you.

MR. SHEPPARD: Mrs. Doerhman, in an appropriate case can you consider

and assess the high end of the range of punishment or would it never be

appropriate in your opinion no matter what?

VENIRE: I could.

MR. SHEPPARD: You could?

VENIRE: Uh-huh.

MR. SHEPPARD: Okay. Mrs. Garcia?

VENIRE: Yes, sir. I could.

MR. SHEPPARD: Mrs. Harwell?

VENIRE: Yes, sir. I could. 36.



                                     40
MR. SHEPPARD: Mr. Bell, No. 37?

VENIRE: Yes, I could.

MR. SHEPPARD: Mrs. Sager?

VENIRE: Yes.

MR. SHEPPARD: No. 38. Mr. Gibson?

VENIRE: Yes.

MR. SHEPPARD: No. 39. Sharon Howard, No. 40?

VENIRE: Yes.

MR. SHEPPARD: Okay. Going back to Mrs. Nunez's row I'll start with No.

41, Mrs. Nunez?

VENIRE: Yes.

MR. SHEPPARD: Okay. 42, Dana Linn?

VENIRE: Yes.

MR. SHEPPARD: 43, Cody Geffert?

VENIRE: Yes.

MR. SHEPPARD: 44, Susan Plummer?

VENIRE: I could.

MR. SHEPPARD: 45, William Stehling?

VENIRE: Yes, sir.

MR. SHEPPARD: Okay. 46, Connie Presley?



                                  41
VENIRE: Yes.

MR. SHEPPARD: 47, Claudie Dismuke?

VENIRE: Yes.

(R.R. 2, pg. 143).

MR. SHEPPARD: Mrs. Dismuke, would it put a burden on your family for

both you and your husband to be on this jury?

VENIRE: Yes.

MR. SHEPPARD: So who should we let go?

VENIRE: Let him go. He makes a lot more.

MR. SHEPPARD: Oh, just bottom line pocketbook. We'll remember that

when we're doing our strikes. Thank you. Mr. Villarreal.

VENIRE: No.

MR. SHEPPARD: No. Could not. And I appreciate it, and you told me

earlier too that you had the issue with knowing a little bit about this case.

THE COURT: What is Mr. Villarreal's number?

MR. SHEPPARD: Thank you, Your Honor. It's 48. And Mrs. Nagel?

VENIRE: Yes.

MR. SHEPPARD: 49, you can. Mr. Diebel, No. 50. Looked like two holding

it up upside down. Can you consider and assess that punishment if it's in an

appropriate case or do you think it's always too much?



                                       42
VENIRE: Yes, sir.

MR. SHEPPARD: Think you could?

VENIRE: Yes.

MR. SHEPPARD: Okay. I'm going to go back one more row and that's it

row by row. Mr. Moore, how do you feel? Could you do it?

VENIRE: I think it's excessive.

MR. SHEPPARD: Okay. 51. And I guess the question is you could conceive

of a scenario?

VENIRE: If that's all it is it was just evading then ten years is a long time.

MR. SHEPPARD: Yeah. So do you feel like you -- there's no instance in

which you could assess?

VENIRE: Yes. There is an instance in which I could.

MR. SHEPPARD: I'm sorry?

VENIRE: Yes. There is an instance in which I could.

MR. SHEPPARD: Okay. Sorry. I was having a hard time hearing you. You

are under that overhang and --

VENIRE: Right. Can't hear you either.

MR. SHEPPARD: You can or you cannot?

VENIRE: I can.

MR. SHEPPARD: Mr. Tesch?



                                       43
VENIRE: Yes.

MR. SHEPPARD: Okay. Mr. Kerlick?

VENIRE: Yes.

MR. SHEPPARD: Mr. Kulik?

VENIRE: Yes.

MR. SHEPPARD: Mrs. Alex?

VENIRE: Yes, sir.

MR. SHEPPARD: Mr. Brandt?

VENIRE: Yes.

MR. SHEPPARD: Mr. Snow?

VENIRE: Yes, 57.

MR. SHEPPARD: No. 57. I'm on 58. Mrs. Deleon?

VENIRE: No.

MR. SHEPPARD: No, could not.

VENIRE: No.

MR. SHEPPARD: Okay. Thank you. That's No. 58. That's Patricia Deleon.

Mrs. Anderson, No. 59?

VENIRE: No. Couldn't.

MR. SHEPPARD: You could not?

VENIRE: Right.



                                  44
MR. SHEPPARD: And Mr. Saunders?

VENIRE: Yes.

MR. SHEPPARD: You could in an appropriate case. Okay. Okay. Now I'm

not going to go to the back rows. I apologize. I know y'all are disappointed

but I don't think we're going to get there. Is there anybody on the back row

who -- well, I'm not going to ask y'all to raise your hands right now because

I think we're safe with the numbers that we have. Now, hate to beat a dead

horse. I still have a few minutes. I'm still talking about punishment. If it is

proven on the trial of the case hypothetically that a person accused of a

crime has previously been convicted of a felony and been to the penitentiary

and it's a hypothetical scenario but if that is proven the range of punishment

increases.

And it doesn't matter what the underlying offense is, if it is a third degree

felony or higher it now bumps up a notch. Okay? Meaning if you have been

to the penitentiary previously and you are convicted of third degree felony

fleeing from a peace officer, the punishment range is now two to twenty

with a $10,000 fine. Now we're talking about twenty years in the pen.

But it's incumbent upon the State to prove that a person in that scenario

hypothetically that a person, you know, if the State is successful in proving

that then the range of punishment goes up. And is that a problem for



                                       45
you, Mrs. James?

VENIRE: No.

MR. SHEPPARD: Okay. And I'm not going to go person by person anymore

because I know that took a while and I got to see everybody's answers and I

appreciate it. I'm going to go row by row. Anybody on the first row who

could not consider in an appropriate case assess twenty years in the pen if it

is proven on the trial of the case a person has been to the penitentiary one

time previously? Anybody who could not do it?

VENIRE: I don't think I could. Four.

MR. SHEPPARD: Mrs. Wood?

VENIRE: Yes.

THE COURT: What is that number?

MR. SHEPPARD: Thank you, and I appreciate the honest answer. Mrs.

Wood has told me she could not do it. I appreciate her honesty with me.

Anybody else on the first row?

VENIRE: I wouldn't.

MR. SHEPPARD: That's just too much?

VENIRE: Yeah. That's just too much.

MR. SHEPPARD: I understand. And I appreciate the honest response, Mrs.

Mann. Mrs. Mann couldn't do it in that scenario. Next row, again



                                       46
beginning with Mr. Franke on the left, ending with Frank Burns on the right.

If it is proven in the trial of the case that a person has previously been to the

penitentiary, punishment range increases. Twenty year max. Anybody who

cannot consider that. Yes, sir. Mrs. Franke, and I -- you told me that earlier

and I appreciate it. Okay. Who else? Anybody else on that row who now

thinks twenty years is even if there is a prior felony that's too much? I don't

see any hands. I'm assuming from the silence of that row that the rest of

you are okay with the law as I have described it. Going back to the third

row, Mrs. Chaloupka on the left ending with Mrs. Pedraza on the right.

Mrs. Caballero, I'm going to assume you got a problem with twenty years in

that scenario?

VENIRE: Yes. That's too much for him.

MR. SHEPPARD: Okay.

VENIRE: I mean, for the deal.

MR. SHEPPARD: I understand. I really do. And I appreciate your -- I'm not

picking on you. I just need to know how you feel about it. Anybody else on

that row feel that way? I don't see any hands. I am going to assume from the

silence of that row that -- VENIRE: I'm on the fence. I'm on the fence.

MR. SHEPPARD: This is No. 28?

VENIRE: Yeah.



                                        47
MR. SHEPPARD: Mrs. Villarreal?

VENIRE: Uh-huh.

MR. SHEPPARD: And you said you are on the fence?

VENIRE: Yeah. I think it is a lot of years just for that, you know.

MR. SHEPPARD: Okay. I understand. And so my question if you are seated

on a jury is there a scenario in which you could see that twenty years would

be appropriate provided the State proves the fleeing if there is evidence of a

prior felony conviction, could you assess twenty years or could you never do

that?

VENIRE: I guess if you could prove it. If you could prove, you know, the

case yes, I could.

MR. SHEPPARD: Okay. Well, I'll be back to you here in a minute. Just

getting started. Anybody else on that row have a problem? Okay. I am going

to go back to the next row beginning with Mr. Mata and ending with Sharon

Howard. Mr. Mata, you have already told me you had the issue and you

don't need to raise your hand again on this one but I appreciate your

earlier --

VENIRE: See, now that you said that he had a previous conviction it

changes.

MR. SHEPPARD: Your opinion would change in terms of punishment?



                                      48
VENIRE: Yeah. Yeah.

MR. SHEPPARD: Okay. And I appreciate that. And I didn't say he had a

previous conviction. I said --

VENIRE: Oh, I'm just saying.

MR. SHEPPARD: If it's proven.

VENIRE: Yeah.

MR. SHEPPARD: Okay. And I appreciate your pointing that out. Thank

you. I'll make a note of that. And anybody else on that row? Now, Mrs.

Jendrzey, I had you down as being real uneasy on ten years. Are you equally

uneasy or more uneasy on twenty years?

(R.R.2, pg. 150)

VENIRE: No. If previous conviction I could see that.

MR. SHEPPARD: Okay. Anybody else on that row beginning with Mr.

Mata ending with Mrs. Howard who would have a problem with the

potential twenty years exposure as I have described it for you? Mr.

Williams, tell me how you feel about it. Just too much?

VENIRE: Yeah. That's too much.

MR. SHEPPARD: So, Mr. Williams, not to put words in your mouth but do

you feel like you could never give anyone twenty years no matter what the

scenario just because they fled and they have a prior felony conviction?



                                     49
MR. DISHER: Objection to the word give.

THE COURT: Mr. Sheppard, I think it's consider and assess.

MR. SHEPPARD: You could never consider and assess; is that fair?

VENIRE: Yes, sir.

MR. SHEPPARD: Okay. Thank you, Mr. Williams. I appreciate your honest

answer. Anybody else on that row? Don't be shy. Going back to Mrs. Nunez

ending with Kenneth Diebel.

VENIRE: 48.

MR. SHEPPARD: No. 48, Mr. Villarreal. And

(R.R. 2, pg. 151).

I have got you down so many times, Mrs. Villarreal, you are probably good.

You are probably good to go home early today. But no. You are doing

exactly what you are supposed to do and you are giving me your honest

answer and I appreciate it but I'm not going to question you anymore about

it, but thank you. Anybody on Mr. Moore's row ending with Mr.

Saunders? Anybody feel like, Mr. Moore, how about you?

VENIRE: That is habitual criminal.

MR. SHEPPARD: Well, I haven't gotten to habitual yet. I'm just talking

repeat offender. Well, okay. So you are okay with the twenty?

VENIRE: Yes.



                                     50
MR. SHEPPARD: Okay.

VENIRE: Under those circumstances.

MR. SHEPPARD: All right. I don't see any hands up on that row. Going to

go back to Mrs. James. Tell Mrs. James if, and the rest of you that if it's

proven in the trial of a criminal case that a person has been convicted twice

or more on separate and consecutive occasions and been to the penitentiary

on separate and consecutive occasions hypothetically, if that's proven

the range of punishment now raises to 25 year minimum, life to 99

maximum. That's what is known as the habitual felon statute. Used to be

many moons ago it (R.R. 2, pg. 152) was a mandatory life. Legislature in an

abundance of goodwill reduced the minimum to 25 which is still a

pretty stiff sentence. Okay. So what that means is in a hypothetical case if a

person is convicted of third degree felony but is proven in the trial of

punishment that -- that they have been twice previously to the pen

on separate consecutive occasions now they are faced with 25 to life. 25 to

99 or life. So, Mrs. James, the question is if that scenario were to present

itself could you consider and assess the 99 or life?

MR. DISHER: Again, just --

THE COURT: Excuse me.

MR. DISHER: I'm going to --



                                       51
THE COURT: What is your objection, Mr. Disher?

MR. DISHER: The case uses the word consider as being acceptable. It

doesn't say consider or assess because assess is the same thing as give. We're

not asking the jury to give that punishment. We are only asking could they

consider that punishment.

THE COURT: I will sustain your objection to the reference give and the

question is you're objecting that the question should be consider?

MR. DISHER: Only. And because it's (R.R.2, pg. 153)

substance and similar deal.

THE COURT: Well, earlier you were objecting to consider and assess.

MR. DISHER: No. Consider or assess. Because I'd like assessed on there.

Consider part is always correct.

MR. SHEPPARD: Your Honor, I -- voir dired for twenty years on consider

and assess and never had a bench reverse it yet.

THE COURT: And his objection because it is vague and I'm not

understanding what it is is overruled.

MR. SHEPPARD: So we're still going on. So now we are getting, Mrs.

James, I should have told you I wasn't going to make this easy on you. So

the high end of the range of punishment in that scenario is life or

99. The low end is 25. Can you consider and assess the high end in



                                         52
an appropriate case or is the high end always going to be inappropriate in

that scenario in your view?

VENIRE: In an appropriate case. That's the key word.

MR. SHEPPARD: That's the key word.

VENIRE: Yes. I could assess that. I'm assuming we're going to know what --

anyway but if it is appropriate -- (R.R. 2, pg. 154)

MR. SHEPPARD: Oh, yeah. Yeah. You'll, you know, nobody is going to

ask you to go to the jury room without any information. Okay. Anybody else

on the first row? Now do y'all understand the scenario? I know you are not

comfortable with it. You have already told me that --

VENIRE: I'm not.

MR. SHEPPARD: But the scenario is if it's in a hypothetical case it's proven

that the defendant is what we call a habitual felon pursuant to Texas law, can

you consider and assess the high end of the range of punishment in an

appropriate case or in your view would it always be inappropriate for you to

consider or assess 99 years?

THE COURT: Mr. Sheppard, we have an objection.

MR. DISHER: Again, he's saying consider and assess. That means

considering and assess. That's absolutely inappropriate.

THE COURT: Okay. Your objection is overruled.



                                      53
MR. DISHER: I'd like a running objection.

THE COURT: You have a running objection from this point forward to

consider and assess.

MR. DISHER: I'll ask for an instruction to (R.R. 2, pg. 155) disregard.

THE COURT: That's denied.

MR. DISHER: Ask for a mistrial.

THE COURT: That's denied.

MR. DISHER: Thank you.

MR. SHEPPARD: May I, Your Honor?

THE COURT: You may, Mr. Sheppard.

MR. SHEPPARD: Okay. So row one. Anybody on row one who simply

could not consider the high end? Mrs. Wood, and I appreciate it. You have

told me that as to the twenty years. Mrs. Mann, I'm guessing you wouldn't be

able to either?

VENIRE: No.

MR. SHEPPARD: Okay. And I appreciate that. Anybody else? Okay.

THE COURT: You have No. 10 who was the earlier number.

MR. SHEPPARD: No. 10, Your Honor, and I'm sorry, No. 4.

THE COURT: No. 4. Okay. Thank you.




                                     54
MR. SHEPPARD: Thank you. Going to the second row, Mr. Franke, you are

probably uncomfortable with that?

VENIRE: Yes.

MR. SHEPPARD: And you probably could not do (R.R, 2, pg. 156) it; is

that correct?

VENIRE: No.

MR. SHEPPARD: Okay. Thank you for your honest response. Anybody else

on that row who could not consider or assess life or 99 if it was proven on

the trial of a hypothetical case a person was a habitual

felon in the State of Texas? Anybody? Mr. Lopez, you

are looking down. Are you okay or thinking about it or?

VENIRE: Thinking about it.

MR. SHEPPARD: Okay. Well, I'll come back to you. You keep thinking

about it and I'm going to keep moving down the rows but I'm going to come

back and ask you in a minute. Going to the next row beginning with Mrs.

Chaloupka, ending with Mrs. Pedraza. Anybody who could not under that

factual scenario consider and/or assess the maximum range of punishment?

Mrs. Jendrzey, you okay?

VENIRE: Uh-huh.

MR. SHEPPARD: Mrs. Villarreal, I know you are struggling.



                                       55
VENIRE: If it's appropriate.

MR. SHEPPARD: Okay. You think it could be. There are scenarios in

which it could be appropriate?

VENIRE: Uh-huh.

MR. SHEPPARD: Okay. I appreciate that, I (R.R. 2, pg. 157) mean, the

honest answer.

VENIRE: Uh-huh.

MR. SHEPPARD: Anybody else? Okay. Mr. Mata and Mrs. Howard's row

is where we are now. And that's got Mr. Mata, Mrs. Jendrzey, Mr. Williams,

Mrs. Doerhman and so forth. Anybody on that row who could not consider

or assess the high end of the range of punishment if it's proven in the trial of

a hypothetical case a person is a habitual felon under the laws of Texas?

Anybody? Mr. Mata, how do you feel about the habitual?

VENIRE: I'm good.

MR. SHEPPARD: Okay. Mrs. Jendrzey, what do you think?

VENIRE: Yes.

MR. SHEPPARD: Mr. Williams, how are you feeling about it?

VENIRE: I mean, that's a bitch. That's a bitch right there.

MR. SHEPPARD: Okay. And I appreciate the honest responses. Anybody

else on that row have different feeling? I'm going to go back to speed up and



                                       56
go just to the rest of the panel as a whole. Back all the way to Mr. Moore's

row ending with Christopher Saunders and Sarah Nunez's row ending with

Kenneth (R.R. 2, pg. 158) Diebel. Anybody who could not consider and in

an appropriate case assess the high end of the range of punishment if it's

proven in the trial of a hypothetical case that a person fleeing from the

officer was also a habitual felon in the state laws of Texas? Anybody who

feels they could not do that? In principle? Okay. Take it from the silence of

the rest of the panel then that you can except for those of you who have

raised your hands and talked to me about it earlier and I appreciate that very

much that if you haven't raised your hands and discussed it with me that you

can follow the law as I described it for you and I appreciate your willingness

to do so.



Legal Background:

      The State has repeatedly requested the venire commit to assess or give

a life sentence to Appellant over the numerous objections and running

objection of trial counsel for Appellant. In order to analyze the proprietary

of these actions we should probably start with Standefer v. State, 59 S.W.3d
177 (Tex.Crim.App. 2001). Standefer at 179 states, “An attorney cannot

attempt to bind or commit a prospective juror to a verdict based on a



                                       57
hypothetical set of facts.     Allridge v. State, 850 S.W.2d 471, 480

(Tex.Crim.App.1991).” Standefer at 179 goes on to explain, “Commitment

questions are those that commit a prospective juror to resolve, or to refrain

from resolving, an issue a certain way after learning a particular fact.”

Standefer at 179-180 further illustrates, “Can you assure us that the

knowledge of those facts would not prevent you or substantially impair you

in considering a life sentence in such a case?”      “This is not a proper

question.” Standefer at 180.

      Not all commitment questions are improper. Standefer at 181. For

example, questions concerning a juror‟s ability to consider the full range of

punishment for a particular offense meet the above definition of

commitment questions but are nevertheless proper. Standefer at 181and

Briddle v. State, 742 S.W.2d 379, 384 (Tex.Crim.App. 1987); Wyle v. State,

777 S.W.2d 709, 716-717 (Tex.Crim.App.1989). …jurors are required to

follow the law enacted by the Legislature. So a prospective juror must be

able to consider the full range of punishment provided for an offense or be

challengeable for cause. Standefer at 181 and Johnson v. State, 982 S.W.2d
403, 405 (Tex.Crim.App. 1998).

      The distinguishing factor is that the law requires jurors to make

certain types of commitments. When the law requires a certain type of



                                     58
commitment from jurors, the attorneys may ask the prospective jurors

whether they can follow the law in that regard. Standefer at 181.

      However, where the law does not require the commitment, a

commitment question is invariably improper. Standefer at 181.

      The proper commitment question regarding punishment may be found

at Garcia v. State, 919 S.W.2d 370, 389 (Tex.Crim.App. 1994) wherein it

states, “A prospective juror who is unable to consider the full range of

punishment may be challenged for cause under the standards established in

Wainwright v. Witt, 469 U.S. 412 (1985) and Morgan v. Illinois, 504 U.S.
719 (1992).    See also Martinez v. State, 588 S.W.2d 954, 955 n. 1

(Tex.Crim.App. 1979); Fearance v. State, 771 S.W.2d 486 (Tex.Crim.App.

1988).”

      Examining the words consider, assess, and give and distinguishing

one from the other, reference is made to Black‟s Law Dictionary, Fifth

Edition.

      Consider is defined therein as, “To fix the mind on, with a view to

careful examination; to examine, to inspect. To deliberate about and ponder

over. To entertain or give heed to.”




                                       59
      Assess is defined therein in relevant part as, “To ascertain; fix the

value of. To fix the amount of damages or the value of the thing to be

ascertained.”

      Give judgment is defined therein as, “To render, pronounce, or

declare the judgment of the court in an action at law.”



Application of the law to the facts:

      By repeatedly asking improper commitment questions of giving or

assessing a life sentence regarding the punishment range issue rather than

considering the full punishment range, the State certainly tainted and

prejudiced the venire against Appellant and contributed to the award of a life

sentence against the Appellant. The State ignored prevailing case law as

outlined in Standefer v. State, 59 S.W.3d 177 (Tex.Crim.App. 2001).

Standefer at 179 states, “An attorney cannot attempt to bind or commit a

prospective juror to a verdict based on a hypothetical set of facts. Allridge v.

State, 850 S.W.2d 471, 480 (Tex.Crim.App.1991).” Standefer at 179 goes

on to explain, “Commitment questions are those that commit a prospective

juror to resolve, or to refrain from resolving, an issue a certain way after

learning a particular fact.” Standefer at 179-180 further illustrates, “Can you

assure us that the knowledge of those facts would not prevent you or



                                       60
substantially impair you in considering a life sentence in such a case?”

“This is not a proper question.” Standefer at 180.

      Not all commitment questions are improper. Standefer at 181. For

example, questions concerning a juror‟s ability to consider the full range of

punishment for a particular offense meet the above definition of

commitment questions but are nevertheless proper. Standefer at 181and

Briddle v. State, 742 S.W.2d 379, 384 (Tex.Crim.App. 1987); Wyle v. State,

777 S.W.2d 709, 716-717 (Tex.Crim.App.1989). …jurors are required to

follow the law enacted by the Legislature. So a prospective juror must be

able to consider the full range of punishment provided for an offense or be

challengeable for cause. Standefer at 181 and Johnson v. State, 982 S.W.2d
403, 405 (Tex.Crim.App. 1998).

      The distinguishing factor is that the law requires jurors to make

certain types of commitments. When the law requires a certain type of

commitment from jurors, the attorneys may ask the prospective jurors

whether they can follow the law in that regard. Standefer at 181.

      However, where the law does not require the commitment, a

commitment question is invariably improper. Standefer at 181.

      The proper commitment question regarding punishment may be found

at Garcia v. State, 919 S.W.2d 370, 389 (Tex.Crim.App. 1994) wherein it



                                     61
states, “A prospective juror who is unable to consider the full range of

punishment may be challenged for cause under the standards established in

Wainwright v. Witt, 469 U.S. 412 (1985) and Morgan v. Illinois, 504 U.S.
719 (1992).     See also Martinez v. State, 588 S.W.2d 954, 955 n. 1

(Tex.Crim.App. 1979); Fearance v. State, 771 S.W.2d 486 (Tex.Crim.App.

1988).”

      Examining the words consider, assess, and give and distinguishing

one from the other, reference is made to Black‟s Law Dictionary, Fifth

Edition.

      Consider is defined therein as, “To fix the mind on, with a view to

careful examination; to examine, to inspect. To deliberate about and ponder

over. To entertain or give heed to.”

      Assess is defined therein in relevant part as, “To ascertain; fix the

value of. To fix the amount of damages or the value of the thing to be

ascertained.”

      Give judgment is defined therein as, “To render, pronounce, or

declare the judgment of the court in an action at law.”




                                       62
Harm Analysis:

        The State tainted the entire venire but a small doubt to the taint still

existed with respect to a few venirepersons after voir dire. To be certain the

taint was complete, the State was able to exclude „for cause‟ the following

venirepersons who would consider the full punishment range but not agree

to assess or give a life sentence.

        Although Venire No. 11 could consider the full punishment range he

was stricken by State‟s motion over Appellant‟s objection.

        “MR. SHEPPARD: Oh, okay. And as far as the habitual felon range,

you know, for fleeing in a vehicle, if you have two prior felonies you could

go for life or 99 even though what you are charged with is fleeing in a

vehicle. Could you ever consider or assess the maximum range of 99 years?

VENIRE NO. 11: I don't know. That's throwing away somebody else's life

right there.

MR. DISHER: And I'm not asking you to do it in this case but I'm saying

could you in an appropriate case do that or do you think you could never do

that?

VENIRE NO. 11: I don't think I could do that.

MR. SHEPPARD: Okay. All right, sir.




                                         63
THE COURT: Very well. Thank you. I'm sorry. Did you have another

question? Go ahead.

MR. DISHER: Yes. Forgetting the word assess for a minute, you know the

difference between assess and consider?

VENIRE NO. 11: I'm going to figure it out today.

MR. DISHER: Considering is what you think about and assess actually

means do, commit to do. Just in your mind could you at least give some

serious thought to the full punishment range, two priors, could be serious,

could not be so serious. Anywhere from 25 to 99 or life. Could you not

consider the entire punishment range?

VENIRE NO. 11: I could consider the whole range but I wouldn't -- I'm not

real on that -- on the life side, you know what I'm saying.

MR. DISHER: But you could -- you can consider it since it is the law as the

judge will instruct you?

VENIRE NO. 11: Yes.

MR. DISHER: Okay. I don't have any further questions.

THE COURT: Okay. Thank you, sir. If you wish to take a break you may do

so.

MR. SHEPPARD: I move to strike, Your Honor.

MR. DISHER: Object.



                                      64
THE COURT: Granted.”

(R.R. 2, pgs. 204-205)

      Although Venire No. 33 could consider the full punishment range he

was stricken by State‟s motion over Appellant‟s objection.

MR. SHEPPARD: “Yes, sir. I'll be brief.

Mr. Williams, we're just trying to recall what you told us about punishment.

My recollection is that when I asked the question you said if a person flees

from an officer and if it's proven in trial that they have a prior felony

conviction, they have been to the pen before, that you still think twenty years

as a maximum is too -- it's too much?

VENIRE NO. 33: Yes, sir.

MR. SHEPPARD: And you could not consider or assess twenty years?

VENIRE NO. 33: No, sir.

MR. SHEPPARD: In that scenario; is that fair?

VENIRE NO. 33: Yes, sir.

MR. SHEPPARD: Okay. And I appreciate the honest response, and Mr.

Disher may have some questions.

THE COURT: Mr. Disher?

MR. DISHER: Considering a little bit different language do you know what

consider means?



                                        65
VENIRE NO. 33: Yes, sir.

THE COURT: What does it mean?

VENIRE NO. 33: Consider?

MR. DISHER: Yeah.

VENIRE NO. 33: Well, like something like think about it or.

MR. DISHER: To think about it?

VENIRE NO. 33: Yeah.

MR. DISHER: Do you know what the word assess means?

VENIRE NO. 33: Assess.

MR. DISHER: Assess. Like to give. Does that make sense, to give?

VENIRE NO. 33: Yeah.

MR. DISHER: If we -- when I ask -- I'm not asking you to make a definite

commitment here. I'm asking you to can you have an open mind and wait

until the State puts on its evidence. They might have a --they might have a

multiple murderer and then gets this other and, you know, he may have

several murder convictions and then this adds on.

Could you consider a life sentence or if they just had one murder case and

gets convicted for this evading, would you consider twenty years? I'm not

saying that is the case but --

VENIRE NO. 33: Yeah. I understand what you



                                     66
are saying. Yeah. I mean, I -- if he's had priors and,

you know, yeah.

MR. DISHER: So until you have heard the entire case the evidence all we're

asking you do is to be able to keep your mind open and consider the full

range of punishment.

VENIRE NO. 33: Yes, sir.

THE COURT: You could do that?

VENIRE NO. 33: Yes, sir.

MR. DISHER: Thank you.

MR. SHEPPARD: I have no further questions.

THE COURT: Thank you. Thank you, Mr. Williams. If you want to take a

break right now you can.

VENIRE NO. 33: Thank you.

THE COURT: Yes, sir.

MR. SHEPPARD: Your Honor, the State would move on Mr. Williams.

MR. DISHER: Objection. I believe he's following the law.

MR. SHEPPARD: Your Honor, he's told me two different times that he

cannot consider and in an appropriate case assess twenty years in that

scenario. Just asking him can you keep an open mind and consider




                                       67
everything doesn't get you where you need to be. I mean, I'm entitled to a

juror who can consider it and in an appropriate case assess it. That's the

language.

THE COURT: Mr. Disher, your objection?

MR. DISHER: I learned that about ten years ago at trial in Harris County

that do not ask about giving, assessing. Because I tried it. I got stomped

on and they had the case. You have to ask consider and that's it.

THE COURT: Yeah.

MR. DISHER: I mean, that's it. He's gone beyond that.

THE COURT: Okay. Well, he said he couldn't consider it and he said he

could consider it. I'm going to grant the motion to strike. No. 33 is stricken.”

(R.R. 2, pgs. 218-221).

      Never did the State ask the consider question but asked consider

and/or assess questions when questioning Venire person No. 33. The State

kept asking compound consider/assess questions regarding punishment and

never asked a simple consider question. (R.R. 2, pgs. 218-221).

      “MR. DISHER: No, Your Honor. I think we got – We had two

strikes that we didn‟t like and - -

      THE COURT: I‟m sorry. You had what?

      MR. DISHER: We had two strikes that we didn‟t like.



                                       68
      THE COURT: Two challenges that you disagreed that and you feel

that I have committed error?

      MR. DISHER: Right.” (R.R. 2, pg. 225).




                                  69
                   POINT NUMBER TWO RESTATED

     THE STATE AT ITS FINAL ARGUMENT ON GUILT/INNOCENCE

URGED THE JURY TO BE THE CONSCIENCE OF THE COMMUNITY

                               (R.R. 3, pg. 122)



Relevant Facts:

So we ask that as a conscience of our community that you take this duty very

--

MR. DISHER: Objection, Your Honor.

THE COURT: Nature of your objection, Mr. Disher?

MR. DISHER: A case from the Court of Criminal Appeals. I highlighted it

for you. There is an objection to using community as an improper argument.

What the community desires. What the community desires.

MR. SHEPPARD: That's not the same thing. May I approach, Your Honor?

THE COURT: You may.

(Bench conference on the record.)

THE COURT: Mr. Sheppard?

MR. SHEPPARD: Your Honor, that's not what this case says. What this case

says is that you can't say the people in this county expect you to convict this




                                       70
guy because he's a well known criminal and everybody knows about this

case. Juries have always been referred to as the conscience of their

community. I refer to them as the conscience of the community every trial I

have tried and so does Bobby Bell and so does every other prosecutor in the

district. They are the conscience of the community. It's not the same thing

and it's an inapt --

MR. DISHER: Here it is right here. There's three cases on that. One is the

Cox case, the 247.

MR. SHEPPARD: But what do they stand for?

MR. DISHER: The community is asking the jury to convict the Defendant.

MR. SHEPPARD: That's not the same thing.

MR. DISHER: The community would want the Defendant sent to prison if

people knew what he had done.

MR. SHEPPARD: That's not the same thing.

MR. DISHER: Argument designed to induce conviction or a particular

punishment to satisfy the community's desires. All these things objectionable

and that last one is Cortez which I have handed the court and the

Prosecution.

THE COURT: Well, Mr. Disher, what I understand -- I understand these

cases that you have cited, but all that Counsel has said so far is as the



                                       71
conscience of the community, you. He has not said your community wants

you to do anything.

MR. DISHER: Well, they -- looks like

they're --

THE COURT: He has simply acknowledged that he is arguing to them that

they represent the community. That's not improper. So I'm noting your

objection but I'm overruling your objection. Now if his argument gets

into the proscribed areas then I'll entertain a subsequent objection.

MR. SHEPPARD: Thank you, Your Honor.

MR. DISHER: Can I make one further, Your Honor, objection?

THE COURT: Yes.

MR. DISHER: Says whenever prosecuting attorney tells the jury that the

people of the community when a crime was committed and wants the

accused person convicted or assessed a particular punishment, he's not

only injecting a new and harmful effect of evidence which had no place in

the original was conducting his case along lines never contemplated by the

framers of our Constitution.

THE COURT: I agree with that, and if he says something like that that will

be subject to objection.

MR. DISHER: Thank you.



                                       72
THE COURT: Mr. Manning, you may continue.

(End bench conference.)

MR. MANNING: Thank you for your patience. As members of the

community we ask that you just pursue your civic duty here today and we

request that the jury return a verdict form of number one. Thank you for

your time, and we really appreciate your civic duty. Thank you.

(R.R. 3, pgs. 123-126).



Legal Background:

      “Jury argument by a prosecuting attorney that is designed to induce

the jury to convict the defendant or assess him a particular punishment

because “the people” desire such is improper jury argument. This type jury

argument is manifestly improper, harmful and prejudicial to the defendant

and will not be countenanced by this Court.         Whenever a prosecuting

attorney tells the people of the community where the crime was committed

wants an accused person convicted or assessed a particular punishment, he is

not only injecting a new and harmful fact into evidence, which had no place

there originally, but he is conducting his case along lines never contemplated

by the framers of our constitution.” Cortez v. State, 683 S.W.2d 419, 420-

421 (Tex.Crim.App. 1984).



                                      73
      “Complaint is made of the argument of counsel for the State wherein

he said: „The people of De Soto are asking the jury to convict this

defendant.‟    The language is quite similar to that which has caused the

reversal of several convictions. See Porter v. State, 226 S.W.2d 435, 436-

437 (Tex.Crim.App. 1950), Peysen v. State, 124 S.W.2d 137, 138-139 (

Tex.Crim.App. 1939).” Cox v. State, 247 S.W.2d 262, 263 (Tex.Crim.App.

1951).

      “The quoted positive statement as to the request of the people of De

Soto cannot be brushed aside as a mere reference. They had voted for

prohibition years ago. They did not know this defendant. They were not

called as witnesses on the      247 S.W.2d 264   trial. To sanction such

argument would overturn every case, probably a hundred, on the subject. We

have a law against murder with a death penalty. It was passed by the

Legislature, representatives of the people. If a prosecutor can tell a jury what

the people want, why not let them prescribe the penalty-even death for

murder? If the people are to pass upon the guilt, and if their expression by

ballot is evidence of their desire to have any defendant convicted, then trials

are not necessary. Just bring a charge and assess the penalty.

Appellant's motion for rehearing is granted; the order of affirmance is set




                                       74
aside, and the judgment of the trial court is now reversed and the cause

remanded.” Cox v. State, 247 S.W.2d 262, 263-264 (Tex.Crim.App. 1951).

      “We have frequently held that a statement by the prosecuting attorney

as to what the people are expecting and what the people want brings before

the jury a fact that was not heard from the witness box and is reversible

error. We have called attention many times to the distinguishment to be

made between an assertion as to what the people think, what they say, or

what they want, and an assertion of the opinion of the prosecuting

attorney as to what they are 'entitled' to say, or think, or want. In the face of

the explanation so frequently made, there [154 Tex. Crim. 255] still seems to

be confusion in the minds of some as to what is proper argument in this

respect. We think the bill shows error requiring a reversal of the case

because the attorney made an assertion of a fact which is calculated to and

probably did have a damaging influence before the jury. Hazzard v. State,

111 Tex. Crim. 539, 15 S.W.2d 638; Jones v. State, Tex.Cr.App., 205
S.W.2d 590 and Id., Tex.Cr.App., 220 S.W.2d 156; Branch's Ann.P.C. Sec.

364; and 12 Texas Digest, Criminal Law, k723.” Porter at 436-437.

      “By bill of exception number nine, appellant complains of the

following remarks by the prosecuting attorney in his opening argument to

the jury: "The defendant is by his confession shown to be guilty of a most



                                        75
cruel and horrible crime and one which in my judgment deserves the

extreme penalty of the law. You said you had no scruples about inflicting the

death penalty in a proper case and I tell you the people of Matagorda and

Jackson Counties are expecting you to do your duty in this case and assess

the defendant's punishment at death." Appellant promptly objected to this

argument and requested the court to instruct the jury not to consider the

statement as to what the people of Matagorda and Jackson Counties were

expecting at their hands. The objection was overruled and appellant reserved

a bill of exception. We think the learned trial court fell into error in

overruling this objection. We have searched the record with much care but

are unable to discover just how the learned counsel ascertained that the

people of Matagorda and Jackson Counties were expecting the jury to assess

the defendant's punishment at death. What the people of these counties

expected at the hands of the jury should not have been used as a vehicle

upon which to convey the appellant to the electric chair. We are of the

opinion that an appeal to the jury of this nature in order to secure a

conviction was wrong, and this court will not sanction a verdict obtained by

such methods. The jury should decide cases, not upon what the public

expected them to do, but solely upon the weight and credibility of the




                                        76
evidence adduced upon the trial. The argument complained of was a

departure from the record and an unsworn statement upon the part of the

prosecuting attorney of what the people of Jackson and Matagorda Counties

expected. It placed before the jury a fact not in evidence. Even if such was

true, it ought not to be considered by them in determining the guilt of the

party upon trial or the punishment to be assessed against him. In support of

what we have said, see Crawford v. State,. 15 Tex App. 501; Woolly v. State,

93 Tex. Crim. 384, 247 S.W. 865; Hazzard v. State, 111 Tex. Crim. 539, 15
S.W.2d 638; White v. State, Tex.Cr.App., 117 S.W.2d 450; Rodriguez v.

State, Tex.Cr.App., 119 S.W.2d 1048; Edwards v. State, 127 Tex. Crim. 386,

77 S.W.2d 241.” Peysen at 138-139.

Application of the law to the facts:

      The State was adamant on convincing the jury during its argument on

guilt/innocence it was their duty as members of the community to just

pursue their civic duty and return a verdict of guilty. Nowhere was evidence

produced to show that such was their duty. The attorney for the State made

an assertion of fact which is calculated and probably did have a damaging

influence before the jury. This was clearly prejudicial and demands a

reversal.




                                       77
      Per the cases herein cited, the above type of error requires reversal but

without the requirement of any harm analysis.




                                      78
                  POINT NUMBER THREE RESTATED

        THE STATE‟S WITNESS, CARL BOWEN, DURING THE

     GUILT/INNOCENCE PHASE OF THE TRIAL, STATED THAT

             APPELLANT WAS ON PAROLE (R.R. 3, pg. 88)

Relevant Facts:

Q. Well, if I can just interrupt you a little bit, Sergeant. What was the

Defendant running from?

A. The Defendant was running from a Yoakum police officer.

Q. And did he tell you that he saw cops chasing him?

A. Yes. He did. He said, man, I saw him behind me

and I didn't want to stop. I'm on parole and I didn't want to go back to jail.

MR. DISHER: Objection.

THE COURT: Yes.

MR. DISHER: Claiming he just said that my client was on parole. Violation

of 404(b) and 403.

THE COURT: Okay. Approach the bench.

(Bench conference on the record.)

THE COURT: What was your objection?

MR. DISHER: He's not supposed to talk about parole. I thought he was

warned about that. Did you warn him about that?



                                       79
THE COURT: Well, he didn't solicit that information.

MR. DISHER: I know, but he was supposed to have been warned about it

not to say that.

MR. SHEPPARD: By the same token, it's not error because it's -- that's why

he ran. He's telling us I ran because I'm on parole. The jury is actually

entitled to hear that.

MR. DISHER: No, they're not.

MR. SHEPPARD: Sure they are.

MR. DISHER: Courts of Appeals don't like that kind of thing.

THE COURT: Well, we'll find out.

MR. SHEPPARD: If he ran because he – he said I ran because I had a pound

of cocaine in the trunk, that's admissible. Okay. That's why you ran.

Now we know as a jury.

THE COURT: He said he didn't want to go to jail.

MR. DISHER: That's fine but he also said he was on parole at the time. I

want that stricken.

THE COURT: Okay.

MR. DISHER: Please.

THE COURT: I'm -- what I'm going to do is I am going to --

MR. DISHER: Instructions.



                                       80
THE COURT: -- going to sustain your objection.

MR. DISHER: Thank you.

THE COURT: -- on a limited basis to the reference to the witness' statement

about parole.

MR. DISHER: Okay. Well then --

THE COURT: I am going to direct the jury to disregard --

MR. DISHER: Thank you.

THE COURT: -- his statement with parole.

MR. DISHER: And I'll have to do one other thing just to preserve error,

Your Honor. I don't know what your ruling is going to be. I'll ask for a

mistrial.

THE COURT: That's fine. That's fine.

(Bench conference ends.)

THE COURT: All right. Ladies and Gentlemen, I'm going to sustain Mr.

Disher's objection with respect to the witness' statement about being on

parole. You are to disregard the witness' comment about the Defendant's

statement about being on parole. That is not to be considered by you for any

purpose in your deliberations and it is not to be considered as evidence

of any fact. It's not to be considered for any purpose.

Mr. Disher, do you have a further motion?



                                       81
MR. DISHER: Yes, Your Honor. I – first I'd like to thank the court for the

first two rulings, but based on case law and appellate procedure, in order

to preserve error I have to ask the court for a mistrial at this time.

THE COURT: And that motion is denied.

MR. DISHER: Thank you, Your Honor.

(R.R. 3, pgs. 88-91).

Legal Background:

      Appellant‟s objection to the TEX.R.EVID 404(b) violation of State‟s

witness, Officer Carl Bowen, informing the jury of the parole status of

Appellant was sustained by the Court. (R.R. 3, pg. 91). Furthermore the

Court gave a requested curative instruction to the jury. (R.R. 3, pg. 91).

However, Appellant‟s motion for mistrial was denied by the Court. (R.R. 3,

pg. 91). Stine v. State, 300 S.W.3d 52, 59 (Tex.App.—Texarkana 2009, pet.

dism’d) is instructive concerning whether an instruction is actually curative.

The Court stated, “While we employ a case-by-case analysis when deciding

whether an instruction is curative, there are several nonexhaustive,

nonexclusive factors this Court has adopted from its review of numerous

Texas Court of Criminal Appeals cases. Included among the factors we

consider in this case are: (1) the weight of other evidence supporting the

decision; (2) nature and form of the question; (3) whether other evidence



                                        82
concerning the same question has been admitted; (4) the particular

instruction given; and (5) the harm to the accused as measured by the

severity of the sentence.”

Application of the law to the facts:

       In Stine factor (1), the weight of other evidence supporting the

decision, Appellant according to the State, made a voluntary custodial

statement admitting to the elements of the indictment but the State through

its police officer witness interjected the parole issue to the jury. (R.R. 3, pg.

88).

       In Stine factor (2), the nature and form of the question is “Q. And did

he tell you that he saw cops chasing him?

A. Yes. He did. He said, man, I saw him behind me

and I didn't want to stop. I'm on parole and I didn't want to go back to jail.”

(R.R. 3, pg. 88). The State by an experienced witness, a police officer,

managed to give an expansive answer to violate the right of Appellant to be

tried on the merits of the instant case and not extraneous ones.

             In Stine factor (3), whether other evidence concerning the same

question has been admitted, the State was trying to ascertain why Appellant

ran (R.R. 3, pg. 89) although the reason does not appear to be an element of

the indictment. (C.R. Volume 1, pgs. 7-8). The State asked its question



                                       83
which was answered but the jury was admonished to ignore the parole part

of the answer. (R.R. 3, pg. 91).

      In Stine factor (4), the particular instruction given, THE COURT:

told the jury, “All right. Ladies and Gentlemen, I'm going to sustain Mr.

Disher's objection with respect to the witness' statement about being on

parole. You are to disregard the witness' comment about the Defendant's

statement about being on parole. That is not to be considered by you for any

purpose in your deliberations and it is not to be considered as evidence of

any fact. It's not to be considered for any purpose.” Appellant believes the

Court did a good job trying to cure the objectionable remark by the State‟s

police officer concerning Appellant‟s parole status. But once in the jurors‟

mind, how do you erase it? The proverbial cat‟s out of the bag.

      In Stine factor (5), the harm to the accused as measured by the

severity of the sentence; the sentence was the maximum possible set at

imprisonment for life. (C.R. Volume 1, pg. 100).




                                      84
                             PRAYER FOR RELIEF

       For the above reasons and facts, Appellant prays the Court find that it

should reverse the judgment below and remand the case for a new trial in the

interest of justice.



                                       Respectfully submitted,

                                       /s/ David Alan Disher
                                       ______________________________
                                       David Alan Disher, TBC # 05895600
                                       Attorney at Law
                                       1167 FM 2144
                                       Schulenburg, Texas
                                       Phone number: 979-263-5174
                                       Fax number: 979-263-5183




                                      85
                   CERTIFICATE OF COMPLIANCE


       I certify, pursuant to TEX. R. APP. P. 9.4i (2) (B) and TEX. R. APP. P.
9.4i (3) that a copy of this document contains 12841 words (containing all
parts of the document except as excluded by TEX. R. APP. P. 9.4i (1).

                                       /s/ David Alan Disher
                                       ______________________________
                                       David Alan Disher, TBC # 05895600
                                       Attorney at Law
                                       1167 FM 2144
                                       Schulenburg, Texas
                                       Phone number: 979-263-5174
                                       Fax number: 979-263-5183




                                      86
                        CERTIFICATE OF SERVICE

       I certify that the original foregoing Appellant‟s Brief has been served
via e-filing

Ms. Dorian E. Ramirez, Clerk
Court of Appeals,
13th District, 10th Floor
Nueces County Courthouse
901 Leopard
Corpus Christi, Texas 78401;

and a copy of the Appellant‟s Brief has been served on the following persons
by personal delivery or via postpaid, U.S. mail, return receipt requested or
via Fax, to

Mr. Michael Sheppard
DeWitt County Criminal District Attorney
Office Of The DeWitt County Criminal District Attorney’s Office
DeWitt County Courthouse
307 N. Gonzales
3rd Floor
Cuero, Texas 77954, and

Jose Barbontin Salas, Appellant, at his last known addresses
as follows:
TDC#1979973
Stiles Unit
3060 FM 3514
Beaumont, Texas 77705


By postpaid, U.S. mail, return receipt requested on this the 14th day of July
2015.

                                       /s/ David Alan Disher
                                       ____________________________
                                       David Alan Disher
                                       Attorney for the Appellant


                                      87